UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6963


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ULYSSES MCFARLIN, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:06-cr-00207-TLW-1)


Submitted:   February 14, 2011            Decided:   March 11, 2011


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ulysses McFarlin, Jr., Appellant Pro Se. Arthur Bradley Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ulysses    McFarlin,       Jr.,    appeals    from     the     district

court’s order granting the Government’s Fed. R. Crim. P. 35(b)

motion    for     reduction       of     sentence    and     reducing       McFarlin’s

sentence from 212 months in prison to 168 months based upon

McFarlin’s assistance.            McFarlin asserts that the district court

erred by considering his prior substantial assistance departure

and by ignoring the Government’s recommendation.                     We affirm.

               While the sentencing court may not grant or augment a

Rule 35(b) reduction based on factors other than assistance, it

may     consider        other     factors,       including       prior      sentencing

reductions, to limit the departure.                 See United States v. Doe,

351 F.3d 929, 932-33 (9th Cir. 2003).                In addition, the district

court was not bound by the Government’s recommendations.                            See

United States v. Grant, __ F.3d __, 2011 WL 71475, *10 (6th Cir.

Jan. 11, 2011).          As such, even accepting the truth of McFarlin’s

allegations as to the district court’s statements at the Rule

35(b) hearing, his claims of error are without merit.

               Accordingly, we affirm the district court’s order and

deny    McFarlin’s       motion    for    preparation       of   a    transcript    at

Government expense.          We dispense with oral argument because the

facts    and    legal    contentions      are    adequately      presented     in   the




                                           2
materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                  AFFIRMED




                                    3